Title: Treasury Department Circular to the Collectors of the Customs, 30 March 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentMarch 30th 1790.
Sir

Having observed that the several Collectors have hitherto differed in the mode of transmitting to this office, the drafts of the Treasurer of the United States which have been drawn on them and paid: I now desire that those drafts with a receipt endorsed on them, may be transmitted, as soon as they are paid, to my Office, when they shall be covered by a regular Warrant, and your account credited at the Treasury.
In addition to the receipt on the Bill you may for your own security take a separate receipt from the holder, which you will retain: and as a further precaution, it may be well when you forward those drafts, to do it under the eye of some disinterested person, who, in case the same should miscarry, can give evidence of their having been sent on.
I am, Sir,   Your obedt. Servt.
A Hamilton

